JUDGMENT ORDER
This is an appeal from a non-final order of the Appellate Division of the District Court of the Virgin Islands, which does not fall within an exception to the finality doctrine. See 28 U.S.C. § 1291; 48 U.S.C. § 1613a(e). The case was remanded for a determination of whether the six-year statute of limitations applies to bar the government’s attempt to collect taxes from two of the three appellees, and, thus, proceedings are ongoing in the territorial court. This case, therefore, is hereby dismissed for lack of appellate jurisdiction. See In re Alison, 837 F.2d 619, 620 (3d Cir.1988).